118 F.3d 1577
Melissa J. Senewayv.Canon McMillan School District, Donald Strang, priorSuperintendent of Canon McMillan School District, EugeneBuchlietner, Principal of Canon McMillan High School, NickBayat, Principal of Canon McMillan High School, DonaldStrang, priorSuperintendent of Canon McMillan SchoolDistrict, Nick Bavat Former Principal of Canon McMillan High School
NO. 96-3394
United States Court of Appeals,Third Circuit.
June 17, 1997

1
Appeal From:  W.D.Pa. ,No.94cv01840 ,

969 F. Supp. 325

2
Appeal Quashed.